PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
Hyesook Kim
Application No. 16/259,499
Filed:    January 28, 2019
Attorney Docket No.  
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78(c)
:


This is a decision on the petition under 37 CFR 1.78(c) filed on February 10, 2022, to accept an unintentionally delayed claim for the benefit of priority to the prior-filed applications set forth in the corrected Application Data Sheet filed on February 10, 2022.  

The petition under 37 CFR 1.78(c) is DISMISSED1.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and (e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:

the references required by 35 U.S.C. § 119 and paragraph (d)(2) to the prior-filed application, unless previously submitted;

the petition fee set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional.
The Director may require additional information where there is a 
question whether the delay was unintentional.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed application is submitted after the expiration of the period specified in 37 CFR 1.78(d).  The petition does not satisfy requirements (1) above.     

As to requirement (1), it is noted that the subject application is under final rejection pursuant to the final Office action mailed on October 18, 2021.  Amendments filed after final Office action are not entered unless approved by the Examiner.  See MPEP§§ 706.07(f), 714.12, 714.13.  It is determined that a  Request for Continued Examination under 37 CFR 1.114 is required in order to enter the benefit claim set forth in the corrected ADS filed on March 3, 2020.  The petition is dismissed, accordingly.  Petitioner may wish to consider filing a Request for Continued Examination and renewed petition under 37 CFR 1.78 (c) if petitioner wishes for the benefit claim to be entered at this juncture. 

The renewed petition under 37 CFR 1.78 is not required to be accompanied by a fee under 37 CFR 1.17(m).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450


By facsimile:		(571) 273-8300
			Attn: Office of Petitions

or VIA EFS-WEB

Inquiries concerning this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the necessity of the RCE at this juncture to enter the benefit claim must be directed to the Technology Center, Group Art Unit.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        















    
        
            
    

    
        1 Conferee: Technology Center GAU 1641